Citation Nr: 0905388	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-28 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
Veteran for purposes of establishing eligibility for VA 
benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to 
November 1945.  The appellant is his ex-wife.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 administrative decision, 
which denied a claim for entitlement to death benefits, due 
to the fact that the appellant cannot be recognized as the 
Veteran's surviving spouse.

In November 2008, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge at the Muskogee, 
Oklahoma RO.  A transcript of that proceeding has been 
associated with the claims folder.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in 1945, and 
divorced in 1972.

2.  When the Veteran died on November [redacted], 2005, he was not 
married to the appellant, and there is no evidence or 
argument that they had attempted to remarry or enter a 
common-law marriage.




CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the Veteran have not been met.  38 
U.S.C.A. §§ 101, 103 (West 2002); 38 C.F.R. §§ 3.1, 3.50 3.52 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that the disposition of this claim is based 
on the law, and not the facts of the case.  As such, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
provisions of the VCAA have no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, are dispositive in a matter.  See Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002); see also 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A "spouse" is a person of the opposite sex whose 
"marriage" to the Veteran meets the requirements of 38 
C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a) (2008).  "Marriage" 
means a marriage valid under the law of the place where the 
parties resided at the time of the marriage, or the law of 
the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 
C.F.R. § 3.1(j) (2008).

To be recognized as the Veteran's surviving spouse for the 
purpose of establishing entitlement to VA benefits, the 
appellant must be a person of the opposite sex who was the 
spouse of a Veteran at the time of the Veteran's death, and 
who lived with the Veteran continuously from the date of 
marriage to the date of the Veteran's death (except where 
there was a separation which was due to the misconduct of, or 
procured by, the Veteran without the fault of the spouse) and 
has not remarried.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(b)(1) 
(2008).

The Board notes that the appellant and the Veteran married in 
1945.  They divorced in 1972.  There is no evidence or 
argument that they had attempted to remarry each other or 
enter a common-law marriage prior to the Veteran's death in 
2005.  His death certificate reflects that he was married to 
another individual at the time of his death. 

The appellant's daughter has argued, on the appellant's 
behalf, that, as the Veteran's wife at the time of his death 
died only days after his death and, therefore, cannot 
currently be considered his surviving spouse for the purposes 
of entitlement to VA benefits, the appellant, as the 
Veteran's ex-wife, should be considered his surviving spouse.  
See hearing transcript, November 2008.  The appellant's 
daughter has also asserted that, due to the Veteran's 
dementia, he no longer recognized his current wife at the 
time of his death but always recognized his former wife, the 
appellant, and his daughter.  Id.  Further, the appellant's 
daughter has asserted that, as the appellant had two children 
with the Veteran, supported him while he attended college, 
was married to him for 26 years, and visited him at the VA 
for the last 2 years of his life, she should be considered 
his surviving spouse.

After reviewing the entire record, the Board concludes that 
the appellant cannot be classified as the Veteran's surviving 
spouse, because she and the Veteran were legally divorced at 
the time of his death, and no evidence has been submitted to 
prove that she and the Veteran had either legally remarried 
or had resumed living together in a common law marriage by 
the time of his death, nor has the appellant made such 
assertions.  Additionally, the Veteran was married to another 
individual at the time of his death.  The death of the 
Veteran's surviving spouse does not render his ex-wife his 
surviving spouse.  As discussed above, to be recognized as 
the Veteran's surviving spouse for the purpose of 
establishing entitlement to VA benefits, the appellant must 
be a person of the opposite sex who was the spouse of a 
Veteran at the time of the Veteran's death.  38 U.S.C.A. § 
101(3) (West 2002); 38 C.F.R. § 3.50(b)(1) (2008).  The 
appellant does not meet this standard.  The Board notes that 
the appellant's daughter has requested on several occasions, 
most recently at the November 2008 hearing, that an exception 
to this rule be applied in this particular case.  
Unfortunately, no such applicable exception exists. 

Additionally, the Board notes that it has been asserted that 
the appellant currently receives Social Security 
Administration (SSA) benefits because of the length of time 
she was married to the Veteran and the fact that his wife is 
deceased.  See VA Form 9 Appeal, September 2007.  However, 
the law and regulations which govern SSA benefits are 
separate and distinct from that of VA.  As such, the SSA's 
decision has no bearing on the Board's adjudication of this 
claim.

While the Board is sympathetic to the appellant's contentions 
that she was married to the Veteran for a lengthy period of 
time, it is bound by the law, and this decision is dictated 
by the relevant statutes and regulations.  The Board is 
without authority to grant benefits simply because it might 
perceive the result to be equitable.  See 38 U.S.C.A. §§503, 
7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board further observes that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) [citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)].  

For these reasons, the Board concludes that the appellant has 
no legal entitlement to recognition as the Veteran's 
surviving spouse for VA purposes.  The Court has held that in 
a case where the law, as opposed to the facts, is dispositive 
of the claim, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Consequently, her appeal must be 
denied as a matter of law.


ORDER

Entitlement to recognition as the surviving spouse of the 
Veteran for purposes of establishing eligibility for VA 
benefits is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


